Case 3:19-cv-14690-FLW-DEA Document 1-6 Filed 07/03/19 Page 1 of 3 PagelD: 30

Exhibit F

 
Case 3:19-cv-14690-FLW-DEA Document 1-6 Filed 07/03/19 Page 2 of 3 PagelD: 31

 

From: Laura Winters <lwinters@lakewoodpiners.org>
Sent: Friday, June 28, 2019 8:49:44 AM

To: All Staff

Subject: Urgent -Please Read

Good Morning,

Due to the unknown fiscal situation of the Lakewood School District, and as a precautionary measure, please
make alternate plans for Monday, July 1, 2019,

The District will notify all parents and staff by 5:30 a.m., Monday, July 1, 2019, or sooner, the status of District
programs and operations,

Respectfully,

Laura A. Winters

Superintendent of Schools

732-905-3633

Work hard in Silence....And Let Success Make the Noise!

Never Decrease the Goal, Increase the Effort!

 
Case 3:19-cv-14690-FLW-DEA Document 1-6 Filed 07/03/19 Page 3 of 3 PagelD: 32

"It is easier to build strong children than it is to repair broken men.”

-Frederick Douglass

Success is the result of perfection, hard work, learning from failure, foyalty, and persistence. - Colin Powell

 
